DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner notes the amendments of 6/7/2022 are effective to overcome all of the claim objections of claims 37, 38, 49-51, 55-58, 60, 63, 64, and 74 outlined in the previous office action mailed 4/26/2022.
	Additionally, Examiner notes the amendments of 6/7/2022 are effective to overcome all of the claim rejections under 35 USC 112(b) of claims 36-38, 40, 41, 48-76, and 78 (now claim 77) outlined in the previous office action mailed 4/26/2022.
	Finally, Examiner notes the amendments of 6/7/2022 are effective to overcome all of the claim rejections under 35 USC 102(a)(1) and 35 USC 103 of claims 39-41 based at least in part on Chanduszko et al. because Chanduszko et al. do not disclose or suggest the newly claimed spring mechanism.
Election/Restrictions and Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 42-47 directed to Species II and III non-elected without traverse.  
Accordingly, claims 42-47 been cancelled.
Allowable Subject Matter
Claims 36-41 and 48-77 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan J. Severson/Primary Examiner, Art Unit 3771